                                                              r ILi-ii
             IN THE UNITED STATES DISTRICT COURT FOR „  „„.-.RlCT niy.
                                                     THE^'yrij^^T^ COURt
                     SOUTHERN DISTRICT OF GEORGIA
                            DUBLIN DIVISION            2019 JUN-6 PH3-00
RUSSELL JOHNSON,

                                                                         Ga.
     Plaintiff,

          V.                                     CV 319-018


EL AGUILA, LLC; EL AGUILA
MEXICAN RESTAURANT #2, INC.;
and PASCUAL VEGA,


    Defendants.




                               ORDER




     On June 5, 2019, the parties filed a Stipulation of Dismissal

seeking to dismiss without prejudice Defendant El Aguila Mexican

Restaurant #2, Inc.     (Doc. No. 22.)    This Defendant has not been

served and has not otherwise appeared in the case.            After due

consideration, the Court finds the dismissal proper under Federal

Rule of Civil Procedure 41(a)(1).        IT IS THEREFORE ORDERED that

all of Plaintiff's claims asserted against Defendant El Aguila

Mexican Restaurant #2, Inc. in this matter are DISMISSED WITHOUT

PREJUDICE.     Administratively, the Clerk shall TERMINATE only this

Defendant from the record of the case.


     ORDER ENTERED at Augusta, Georgia, this             day of June,

2019.




                                      UNITED STATES^DISTRICT JUDGE
